               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


David St. Ann,
                       Plaintiff,
                                      Case No. 15-11770
v.
                                      Judith E. Levy
Todd McLean, Dean Polita, Sam         United States District Judge
Morgan, Thomas Haynes, and
Kelly Buczek,                         Mag. Judge Anthony P. Patti
                   Defendants.

________________________________/

ORDER DENYING DEFENDANTS’ MOTION TO EXCLUDE THE
    TESTIMONY OF CHRISTIN HARRIS [98], DENYING
 PLAINTIFF’S MOTION TO SUPPLEMENT WITNESSES AND
EXHIBITS [101], DENYING PLAINTIFF’S SECOND MOTION TO
   SUPPLEMENT WITNESSES AND EXHIBITS [108], AND
      GRANTING WITHOUT PREJUDICE PLAINIFF’S
            MOTION TO ASK QUESTIONS [107]

     Before the Court are: (1) Defendants’ motion to exclude the

testimony of Christin Harris (ECF No. 98); (2) Plaintiff’s motion to

supplement additional witnesses and exhibits (ECF No. 101); (3)

Plaintiff’s second motion to supplement witnesses and exhibits (ECF No.

108); and (4)Plaintiff’s motion to ask questions (ECF No. 107).
      At a telephonic conference held on November 4, 2019 with counsel

for Defendants and Plaintiff present, the Court ruled as follows for the

reasons set forth during the conference:

    Defendants’ motion to exclude the testimony of Christin Harris is

      denied. (ECF No. 98.)

    Plaintiff’s first motion and second motions to supplement his

      witness list and exhibit list are denied. (ECF Nos. 101, 108.)

    Plaintiff’s motion to ask questions of Defendants is granted without

      prejudice. Defendants may raise objections at the time of trial, and

      the Court will rule on them as they arise. (ECF No. 107.)

      Additionally, counsel for Defendants is ordered to do the following

to assist in the efficiency of the trial:

   1. Contact MDOC employee witness Adrien Foster and the State of

      Michigan ombudsman’s office employee Christyn Harris and

      produce both for testimony on the afternoon of November 12, 2019.

      In the event either witness is unavailable, Defendants’ counsel is

      to notify the Court immediately; and




                                       2
  2. Arrange for the remote testimony of both Plaintiff’s witness Dion

      Armstead (who is in the custody of MDOC) and Defendant Dean

      Potila;

     To the extent Plaintiff seeks to have Mr. Hollingsworth testify at

trial, Plaintiff is responsible to take steps to ensure that he appears.

     D.    Conclusion

     Accordingly, Defendants’ motion to exclude the testimony of

Christin Harris is DENIED (ECF No. 98), Plaintiff’s motion and second

motion to supplement his witness and exhibit list is DENIED (ECF Nos.

101 and 108), and Plaintiff’s motion to ask questions is GRANTED and

the Court will rule on any objections to the questions as they are being

asked. (ECF No. 107).

     IT IS SO ORDERED.

Dated: November 5, 2019            s/Judith E. Levy
Ann Arbor, Michigan                JUDITH E. LEVY
                                   United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 5, 2019.
                                         s/William Barkholz
                                     3
    WILLIAM BARKHOLZ
    Case Manager




4
